              THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                       ASHEVILLE DIVISION
              CIVIL CASE NO. 1:18-cv-00271-MR-WCM


NIKESIA SHARLEY PANNELL;        )
CHOYA HASSIBA JOHNSON,          )
                                )
                    Plaintiffs, )
                                )
                                )
         vs.                    )                    ORDER
                                )
                                )
MATTHEW TAYLOR SCRUGGS;         )
SOUTHERN CONCRETE               )
SPECIATIES, INC.; AND JEFFREY   )
MICHAEL GOWDER,                 )
                                )
                    Defendants. )
_______________________________ )


     THIS MATTER is before the Court on Plaintiffs’ Brief on Jurisdiction

and Motion to Dismiss Without Prejudice [Doc. 90] and Defendants’

Supplemental Trial Brief on Subject Matter Jurisdiction. [Doc. 89].

I. BACKGROUND

     On September 24, 2018, the Plaintiffs Nikesia Sharley Pannell and

Choya Hassiba Johnson (“Plaintiffs”) initiated this action against Defendants

Matthew Scruggs (“Defendant Scruggs”), Southern Concrete Specialties,

Inc. (“Defendant Southern Concrete”), and Jeffery Gowder (“Defendant



     Case 1:18-cv-00271-MR-WCM Document 92 Filed 08/28/20 Page 1 of 9
Gowder” and collectively the Defendants) in this Court for personal injuries

relating to a motor vehicle accident that occurred on July 3, 2018. [Doc. 1 at

1-3]. The case was filed in this Court based on diversity jurisdiction, as it

arose out of a state law claim. [Id. at 3]. In the complaint Plaintiff Pannell was

identified as a resident of Florida and Plaintiff Johnson as a resident of the

state of Georgia, while the Defendants were all identified as residents of

South Carolina.1 [Id. at 2-3].

      On January 22, 2019, Defendant Gowder filed an Answer, wherein he

asserted that he is a citizen and resident of the state of Georgia. [Doc. 13 at

1]. Despite the pleadings reflecting an apparent absence of diversity, no

party made any motion or took any action questioning subject matter

jurisdiction. On December 11, 2019, the Defendants filed a Motion for Partial

Summary Judgment on the Plaintiffs’ claims for negligent hiring, training, and

supervision and/or entrustment, and for punitive damages. [Doc. 47-1]. On

January 29, 2020, this Court granted the Motion for Partial Summary

Judgment. [Doc. 53]. The case has since proceeded for trial on the remaining

claims of negligence of Defendant Scruggs in the operation of the vehicle




1 Defendant Gowder was stated to be “of the State of South Carolina” and able to be
served with process as the same location as Defendant Southern Concrete. [Doc. 1, at
1-2]. Defendant Scruggs was stated to be a “resident of the State of South Carolina” with
his home address listed as the location for service of process. [Id. at 2-3].
                                           2

      Case 1:18-cv-00271-MR-WCM Document 92 Filed 08/28/20 Page 2 of 9
with Defendant Gowder as the titled owner of the vehicle and Defendant

Southern Concrete as the employer. [Doc. 1; Doc. 53]. Trial is set for

September 8, 2020.

      On August 21, 2020, a final pretrial conference was held in which the

Court brought to the attention of the parties that their filings state that

Defendant Gowder and Plaintiff Johnson are both Georgia residents. This

Court then asked the parties to brief the issue of whether there is proper

subject matter jurisdiction in this case.

II. STANDARD OF REVIEW

      Federal district courts are courts of limited subject matter jurisdiction.

United States ex rel. Vuyyuru v. Jadhav, 555 F.3d 337, 347 (4th Cir. 2009);

See Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377

(1994). As courts of limited jurisdiction, federal courts “have an independent

obligation to determine whether subject-matter jurisdiction exists, even when

no party challenges it.” Hertz Corp. v. Friend, 559 U.S. 77, 94 (2010)

(citations omitted). If the court determines that the court lacks subject matter

jurisdiction, the court is obligated to dismiss the case. Fed. R. Civ. P.

12(h)(3); Arbaugh v. Y&H Corp., 546 U.S. 500, 502 (2006); Lovern v.

Edwards, 190 F.3d 648, 654 (4th Cir. 1999).




                                        3

     Case 1:18-cv-00271-MR-WCM Document 92 Filed 08/28/20 Page 3 of 9
III. DISCUSSION

       In determining whether a court has subject matter jurisdiction over a

case, the court looks to the basis for jurisdiction including the citizenship of

the parties at the time of filing. Grupo Dataflux v. Atlas Global Group, L.P.,

541 U.S. 567, at 570-71 (2004) (“This time-of-filing rule is hornbook law

(quite literally) taught to first-year law students in any basic course on federal

civil procedure.”). In this case, the basis for subject matter jurisdiction is

diversity jurisdiction under 28 U.S.C. § 1332, which states that the federal

courts have jurisdiction over civil actions in which “the matter in controversy

exceeds the sum or value of $75,000. . . and is between citizens of different

States.” 28 U.S.C. § 1332(a). It is undisputed that there was no diversity at

the time of filing: Plaintiff Johnson is a citizen of Georgia, as is Defendant

Gowder. [Doc. 1; Doc. 13 at 1].

       The Plaintiffs now move to dismiss without prejudice the entire case.

[Doc. 90].2 Under the Federal Rules of Civil Procedure Rule 41, a plaintiff

may move to dismiss an action which can be granted by the court either with

or without prejudice. Fed. R. Civ. P. R. 41(a). However, a dismissal for a




2 Local Rule 7.1(c)(2) states that “Each motion must be set forth as a separately filed
pleading.” Plaintiffs improperly included their motion to dismiss in their brief. In light of the
very short time framed within which this motion must be made and addressed, the Court
will overlook this failure to abide by the Rule.
                                               4

      Case 1:18-cv-00271-MR-WCM Document 92 Filed 08/28/20 Page 4 of 9
defect in subject matter jurisdiction “must be one without prejudice, because

a court that lacks jurisdiction has no power to adjudicate and dispose of a

claim on the merits.” S. Walk at Broadlands Homeowner's Ass'n, Inc. v.

OpenBand at Broadlands, LLC, 713 F.3d 175, 185 (4th Cir. 2013) (citing Fed.

R. Civ. P. R. 41(b)).

      Defendants argue that the Court should dismiss only Defendant

Gowder and let the claim against the other Defendants proceed to trial. Even

when there is no subject matter jurisdiction on the basis of diversity at the

time of filing, jurisdiction can be salvaged by dismissing a non-diverse party,

even after the entry of judgment in certain circumstances, such as when it is

a dispensable party. Grupo Dataflux, 541 U.S. at 572-73 (“[I]t is well settled

that Rule 21 invests district courts with authority to allow a dispensable

nondiverse party to be dropped at any time, even after judgment has been

rendered.”); Hardaway v. Checkers Drive-In Restaurants, Inc., 483 Fed.

App’x 854, 855 (4th Cir. 2012).

      Defendants argue that Defendant “Gowder is clearly a dispensable

party” [Doc. 89 at 3], and “is neither necessary nor indispensable.” [Id. at 5].

Based thereon, Defendants seek only his dismissal. The Plaintiffs have

brought this action against Defendant Gowder based on his ownership of the

truck that was allegedly driven in a negligent manner by Defendant Scruggs.


                                       5

     Case 1:18-cv-00271-MR-WCM Document 92 Filed 08/28/20 Page 5 of 9
Defendant Gowder asserts that his name appears on the truck title

“erroneously” and that he “is connected to this action only though an error in

title transfer.” [Id. at 6]. Defendants, however, concede that Defendant

Gowder’s holding the title to the truck is “prima facia evidence. . . that such

motor vehicle was then being operated by and under the control of a person

for whose conduct the owner was legally responsible.” N.C. Gen. Stat § 27-

71.1(b); [Doc. 88 at 2]. Defendants argue that they refute this presumption

by showing the title “error.” Defendants, however, had the opportunity to

present this defense in a motion for summary judgment but chose not to do

so. There is nothing before the Court at this stage except Defendants’ bare

assertions that the claim against Defendant Gowder is meritless. Therefore,

for the purpose of this motion, the Court must treat Gowder as an alleged

tort feasor who is potentially jointly and severally liable with the other

Defendants.

      Defendants argue that Defendant Gowder’s alleged position as a joint

tort feasor is not dispositive of whether he is an “indispensable party,” citing

two district court cases. [Doc. 89 at 6-7] (citing Am. Heartland Port, Inc. v.

Am. Port Holdings, Inc., No. 5:11-cv-50, 2014 U.S. Dist. Lexis 37483, at *20

(N.D.W. Va. Mar 21, 2014); Linnin v. Michielsens, 372 F. Supp. 2d 811, 826

(E.D. Va. 2005). In the present case, however, putting the Plaintiffs to the


                                       6

     Case 1:18-cv-00271-MR-WCM Document 92 Filed 08/28/20 Page 6 of 9
task of trying their case against Defendant Gowder separately runs the risk

of inconsistent verdicts. In two trials, one jury could find Defendant Scruggs

to have been negligent and the other could find the opposite. Since both

Defendant Southern Concrete and Gowder are alleged to be vicariously

liable for Defendant Scruggs’s actions, these results would be inconsistent.

In addition, dismissing only one Defendant would put the parties to the

trouble and expensive of trying this case twice.

      The Court also takes into consideration that, during the final pretrial

conference, Plaintiffs’ counsel raised the possibility that he had arranged for

the payment of the Plaintiffs’ medical bills through certain litigation funding

entities that may prove problematic under North Carolina law and may put

the Plaintiffs in the position of needing to place before the Court a more

substantial evidentiality foundation than presently exists before the Plaintiffs’

medical bills can be admitted. However, the evidence of Plaintiffs’ medical

bills has been presented in the form of de bene esse depositions that have

already been taken without the inclusion of such foundation. Therefore, the

dismissal of this entire matter without prejudice will allow for a fuller and fairer

presentation of evidence so that the jury may have before it the full truth.

      The fact that the Plaintiffs may re-file the action does not, in itself,

constitute prejudice to the Defendants. Davis v. USX Corp., 819 F.2d 1270,


                                         7

     Case 1:18-cv-00271-MR-WCM Document 92 Filed 08/28/20 Page 7 of 9
1274 (4th Cir. 1987) (“It is well established that, for purposes of Rule

41(a)(2), prejudice to the defendant does not result from the prospect of a

second law suit.”). Nonetheless, the Court recognizes that there is some

prejudice to the Defendants in dismissing a matter at this late stage.

However, there is greater prejudice to both parties to dividing a single claim

against one alleged negligent tort feasor and two allegedly viciously liable

parties and dividing that claim into two separate trials. 3Furthermore, the

preparation that both sides have undertaken to this point will not be wasted

as it will be usable in any case that the Plaintiffs refile, whether in this or

another court.

      For these reasons, the Court in its discretion will decline to dismiss the

claims against only Defendant Gowder. There is no complete diversity

between the parties and, thus, the Court does not have subject matter

jurisdiction to proceed. The remaining claims in this matter are dismissed

without prejudice.




3Federal Rule of Civil Procedure 41 states “if a plaintiff who previously dismissed an
action in any court files an action based on or including the same claim against the same
defendant, the court: (1) may order the plaintiff to pay all or part of the costs of that
pervious action; and (2) may stay the proceedings until the plaintiff has complied.” This
may serve to ameliorate any such prejudice.
                                           8

      Case 1:18-cv-00271-MR-WCM Document 92 Filed 08/28/20 Page 8 of 9
                                    ORDER

    IT IS, THEREFORE, ORDERED, that Plaintiffs’ Motion to Dismiss

Without Prejudice is GRANTED. The remaining claims against all

Defendants are DISMISSED WITHOUT PREJUDICE.

    IT IS SO ORDERED.

                                Signed: August 28, 2020




                                    9

    Case 1:18-cv-00271-MR-WCM Document 92 Filed 08/28/20 Page 9 of 9
